Citation Nr: 1607255	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-07 832	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent prior to February 22, 2011, and a rating higher than 60 percent from April 1, 2012, for a right knee disability.  

2.  Entitlement to a rating higher than 10 percent prior to December 29, 2011, and a rating higher than 30 percent from February 1, 2013, for a left knee disability.  

3.  Entitlement to a rating higher than 10 percent for bilateral hearing loss.   


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2009 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, relevant to evaluations for the knees and for hearing loss, respectively.  As to the knee ratings, the Veteran was also awarded 100 percent schedular ratings on account of total knee replacement surgeries from July 11, 2013 through August 2014 for the right knee and from December 29, 2011 through January 2013 for the left knee; further, a temporary total rating under 38 C.F.R. § 4.30 was assigned for the right knee from February 22, 2011 through March 2012.  

In September 2015, the Veteran, through his representative, indicated that he was withdrawing the appeal for a higher rating for ischemic heart disease and for service connection for vertigo.  In November 2015, the Veteran, through his representative, indicated that he was withdrawing the appeal for a higher rating for a lumber spine disability and for special monthly compensation based on the need for the aid and attendance of another or on account of being housebound for the Veteran and for an aid and attendance allowance for his spouse.  In early December 2015, a statement from the Veteran's representative was received, indicating that she was withdrawing her representation of the Veteran before VA.  Later in December 2015, the Veteran was notified of a video conference hearing before a Veterans Law Judge, which was scheduled for February 2016. 


FINDING OF FACT

Prior to the promulgation of a decision in the matter, the VA in January 2016 received written notification from the Veteran, in the form of an Appeals Satisfaction Notice, expressing his intent to withdraw his appeal pertaining to entitlement to higher ratings for a right knee disability (higher than 10 percent prior to February 22, 2011 and higher than 60 percent from April 1, 2012), a left knee disability (higher than 10 percent prior to December 29, 2011 and higher than 30 percent from February 1, 2013), and bilateral hearing loss (higher than 10 percent); there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the claims of entitlement to higher ratings for a right knee disability (higher than 10 percent prior to February 22, 2011 and higher than 60 percent from April 1, 2012), a left knee disability (higher than 10 percent prior to December 29, 2011 and higher than 30 percent from February 1, 2013), and bilateral hearing loss (higher than 10 percent), the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA applies to the instant claim, discussion of the impact of the VCAA is not necessary in light of the expression of the Veteran's intent to withdraw his appeal in the matter. 

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 ; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a written statement in the form of an Appeals Satisfaction Notice received by the VA in January 2016, the Veteran indicated that it was his intent to withdraw the issues on appeal concerning entitlement to higher ratings for a right knee disability (higher than 10 percent prior to February 22, 2011 and higher than 60 percent from April 1, 2012), a left knee disability (higher than 10 percent prior to December 29, 2011 and higher than 30 percent from February 1, 2013), and bilateral hearing loss (higher than 10 percent).  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed. 


ORDER

The appeal pertaining to entitlement to a rating higher than 10 percent prior to February 22, 2011, and a rating higher than 60 percent from April 1, 2012, for a right knee disability is dismissed.

The appeal pertaining to entitlement to a rating higher than 10 percent prior to December 29, 2011, and a rating higher than 30 percent from February 1, 2013, for a left knee disability is dismissed. 

The appeal pertaining to entitlement to a rating higher than 10 percent for bilateral hearing loss is dismissed.



		
M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


